DETAILED ACTION

In the reply filed 6/8/2022, claims 8, 12, and 15 are amended. Claims 1-20 are pending, with claims 16-20 withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the unidirectional torque transfer device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Berrett (US 8,613,455) in view of Lindsay (2006/0226628), Walter (US 2007/0079998), and Robinson (US 8,235,153)

Regarding claim 1, Berrett teaches:  a weight-bearing device comprising: a single wheel (10) configured to contact the ground; a motor (32) having a power source (35) and an output shaft (the component outputting to the motor pulley shown in Fig. 20); a first gear rotationally fixed to the output shaft (see Fig. 20; column 9, lines 9-24 describes that a chain and sprockets configuration can be used instead of the illustrated belt and pulleys configuration); a second gear (see Figs. 1, 2 and column 9, lines 9-24) connected to the single wheel; a chain (see Figs. 1, 2 and column 9, lines 9-24) between the first gear and the second gear; and a frame (see the framework shown in Fig. 1) including a weight-bearing surface (200) tangential to the single wheel, the frame connected to the single wheel. Relevant elements are best shown in Figs. 1, 12, 20. 
Berrett fails to describe the second gear connected to the single wheel with a unidirectional torque transfer device. Lindsay teaches: a second gear connected to a wheel with a unidirectional torque transfer device. See Figs. 3 and [0076]. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to modify Berrett such that the second gear is connected to the single wheel with a unidirectional torque transfer device, as suggested by Lindsay; the motivation being: the unidirectional torque transfer device would facilitate coasting. 
Berrett is silent to the gear ratio or the number of teeth on the respective sprockets, and as such fails to teach: the second gear and the first gear having a gear ratio greater than 6 to 1. Walter teaches a weight bearing device with an analogous drive system, wherein a second gear and a first gear have a gear ratio greater than 6 to 1. See Fig. 6 and [0026, 0029, 0030].  Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the sprockets from Berrettwith the numbers of teeth (and their associated gear ratios), as suggested by Walter; the motivation being: such a gear ratio facilitates a mechanical advantage which would allow for a smaller/less powerful motor drive large loads. 
Berrett fails to disclose: a pair of handles connected to the frame. Robinson teaches: a weight-bearing device comprising a pair of handles (28) connected to the frame. See Fig. 1. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide Berrett with a pair of handles connected to the frame, as suggested by Robinson. The motivation being: to provide an ergonomic interface for a user to maneuver, steer, and control the weight bearing device.   It is noted that, in Robinson, the brake and throttle controls are located at the handles. In this combination, the controls would accordingly also be located at the handles. Providing the controls (such as twist throttles and brakes) at the handles allows to user to control throttle and brakes from a convenient location, and the user would not have to release the handles to work the controls. These controls are best shown in Figs. 6-9. 

Regarding claim 2, the combination further teaches: wherein the motor is an electric direct drive motor. See Fig. 20 and column 9, lines 9-12 from Berrett. 

Regarding claim 3, the combination further teaches: a twist throttle configured to control the motor. See twist throttles in Figs. 6 and 9 from Robinson. Berrett also teaches a throttle 38 in Fig. 13. Twist throttles are known in the art for providing convenient speed control without losing grip on a handle. 

Regarding claim 4, the combination further teaches: wherein the twist throttle is a twist throttle connected to a first handle of the pair of handles. See Figs. 6 and 9 from Robinson. 

Regarding claim 5, the combination further teaches: a brake.  See Figs. 1 and 8 from Robinson and Fig. 7 from Berrett.

Regarding claim 6, the combination further teaches: wherein the second gear is connected to the unidirectional torque transfer device with at least one force spreader (24). See Fig. 2 from Berrett. 

Regarding claim 7, the combination further teaches: wherein the frame is configured to have at least 270° of rotational freedom when the single wheel is in contact with the ground. See Fig. 1 from Berrett.  

Claims 8-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Berrett (US 8,613,455) in view of Lindsay (2006/0226628), Walter (US 2007/0079998), and Notaras (US 6,116,350)

Regarding claim 8, Berrett teaches: a weight-bearing device comprising: a single wheel (10) having a hub (12) radially centered in the single wheel, the hub having a hub first end and a hub second end (the hub ends being opposite lateral sides of hub 12); a frame (see the framework shown in Fig. 1) having a frame first side (including elements 41a, 41b; see Fig. 9)  and a frame second side (including elements 43a, 43b; see Fig. 9), wherein the frame first side is connected to the hub first end and the frame second side is connected to the hub second end, the frame being rotatable relative to the single wheel and including a weight-bearing surface (200) tangential to the single wheel; an electric motor (32) mounted to the frame; a first gear configured to be rotated by the electric motor (see Fig. 20; column 9, lines 9-24 describes that a chain and sprockets configuration can be used instead of the illustrated belt and pulleys configuration), the first gear having a first tooth count; and a second gear connected to the first gear by a chain (see Figs. 1, 2 and column 9, lines 9-24), the second gear connected to the single wheel, the second gear having a second tooth count. Relevant elements are best shown in Figs. 1, 12, 20.
Berrett fails to disclose the handle assembly as claimed. Notaras teaches: a weight-bearing device comprising a handle assembly, including: 
a handle support (including elements 52) connected to the frame (6); 
a first handle (see elements 3, 20, located on one lateral side) attached to the handle support, the first handle having a first terminal end (at element 20); 
a second handle (see elements 3, 20, located on the other lateral side) attached to the handle support, the second handle having a second terminal end (at element 20), wherein the first terminal end is separated from the second terminal end with a gap. 
See Figs. 1, 3, and 5. 
Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide Berrett with a handle assembly, as suggested by Notaras. The motivation being: to provide an ergonomic interface for a user to maneuver, steer, and control the weight bearing device.   It is noted that, in Notaras, the brake and throttle controls (21, 26) are located at the handles. In the combination, these controls would accordingly also be located at the handles. Providing the controls (such as twist throttles and brakes) at the handles allows to user to control throttle and brakes from a convenient location, and the user would not have to release the handles to work the controls. These controls are shown in Fig. 1 from Notaras. 
Berrett fails to describe the second gear connected to the single wheel with a unidirectional torque transfer device. Lindsay teaches: a second gear connected to a wheel with a unidirectional torque transfer device. See Figs. 3 and [0076]. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to modify Berrett such that the second gear is connected to the single wheel with a unidirectional torque transfer device, as suggested by Lindsay; the motivation being: the unidirectional torque transfer device would facilitate coasting. 
Berrett is silent to the gear ratio or the number of teeth on the respective sprockets, and as such fails to teach: wherein the second tooth count is at least 8 times greater than the first tooth count. Walter teaches a weight bearing device with an analogous drive system, wherein the second tooth count is at least 8 times greater than the first tooth count. See Fig. 6 and [0026, 0029, 0030].  Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the sprockets from Berrett with the numbers of teeth (and their associated gear ratios), as suggested by Walter; the motivation being: such a gear ratio facilitates a mechanical advantage which would allow for a smaller/less powerful motor drive large loads. 

Regarding claim 9, the combination further teaches: a stiff support (50) between the frame first side and the frame second side, the stiff support having a clearance from an outer surface of the single wheel. Berrett does not describe the dimensions of the clearance, and as such fails to specifically teach the stiff support having the clearance of between 1 millimeters and 12 millimeters from the outer surface of the single wheel. However, it would be obvious to provide the stiff support at any location which facilitates effective and safe operation of driving he gears. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the stiff support having the clearance of between 1 millimeters and 12 millimeters from the outer surface of the single wheel; the motivation being: to yield a compact drivetrain and minimized chain length.  Such a modification is a matter of design choice, yielding the same predictable results, since such a modification is a change of location of parts. The rearranging of parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding claim 10, the combination further teaches: wherein a location of the stiff support is adjustable. The stiff support’s position may be altered using pins (50c) and their associated sets of holes through stiff support and “arm members” (41b, 43b). See Fig. 9 from Berrett. 

Regarding claim 11, the combination fails to specify wherein the second tooth count is 81. However, the provision of the second tooth count being 81 is an obvious design choice yielding the same predictable results. The combination provides, as an example, a ninety toothed second gear (see [0029, 0030] from Walter). The provision of 81 teeth in the combination would yield no functional difference, and would still be capable of achieving the same desired gear ratios. Before the effective filing date, those having ordinary skill in the art would find it obvious to provide 81 as the second tooth count, as such a modification which would have involved a mere change in size of a component (in this case, the second gear), which is a design choice yielding the same predictable results. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 

Regarding claim 13, the combination further teaches: wherein the electric motor is slidingly mounted to the frame. See Fig. 8 and column 5, lines 51 through column 6, line 6 from Berrett. 

Regarding claim 14, the combination further teaches: wherein a gear distance between the first gear and the second gear is adjustable. See Fig. 8 and column 5, lines 51 through column 6, line 6 from Berrett.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Berrett, Lindsay, Walter, and Notaras as applied to claim 8 above, and further in view of Dwyer (US 2,979,338).

Regarding claim 15, the combination further teaches: wherein the frame first side and the frame second side each include two support members connected at the hub with an angle (see Fig. 9 from Berrett), the frame first side and the frame second side connected by the weight-bearing surface radially past an outer surface of the single wheel (see Fig. 1 from Berrett), the handle support including a first handle support member and a second handle support member (see elements 52 on each lateral side, shown by Notaras in Fig. 5), the first handle being connected to the first handle support member, and the second handle being connected to the second handle support member (see Fig. 5 from Notaras), the first handle support member and the second handle support member being connected (at least indirectly) to the weight bearing surface. 
The combination fails to describe the angle between the two support members being less than 90.   Dwyer teaches an acute angle between support members (70) of a first side frame and a second side frame. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide Berrett with the angle between the two support members being less than 90°, as suggested by Dwyer; the motivation being: to provide the frame sides with a compact and sturdy design. Further, the provision the angle between the two support members being less than 90° is a modification which would have involved a mere change in shape of a component, which is a design choice yielding the same predictable results. A change in shape is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  It would not be obvious to those having ordinary skill in the art to provide the combination with the climbing handles as described by claim 12.  It would not be obvious to modify Berrett to include the handle assembly from Notaras, and then further modify the handles to have the climbing handles of claim 12.  Such a modification would be improper hindsight. Further, to place climbing handles onto the handle assembly from Notaras would not be obvious because access to the controls (located on the first and second handles) would be hindered. 
None of the prior art, alone or in combination, anticipates or renders obvious the subject matter of claim 12.  To modify any of the prior art of record to arrive at the invention set forth by claim 12 would be unobvious and improper hindsight. 


Response to Arguments/Remarks
Applicant's arguments filed 6/8/2022 have been fully considered but they are not persuasive.
The Applicant traverses the drawing objection, and suggests that the illustration of the unidirectional torque transfer device is not necessary for the understanding by one having ordinary skill in the art of the subject matter to be patented.   The Examiner respectfully disagrees. The unidirectional torque transfer device is an unillustrated component vital to the claimed invention. This is evidenced at least by Applicant’s own arguments hinging on this component (see pages 7-9 of Applicant’s reply; 6/8/2022).  Absent the illustration of the unidirectional torque transfer device, those having ordinary skill are limited in the understanding of the operation of the weight-bearing device.  For example, those having ordinary skill would question: where is the device located? How does the device unidirectionally transfer torque? Is the unidirectional torque transfer device an intermediate component between the second gear and wheel, or is it a component of the wheel?  For at least these reasons, the drawing objection is maintained. 
In response to applicant's argument that it would not be obvious to modify Berrett to include a unidirectional torque transfer device (taught by Lindsay in the combination), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant submits that Berrett’s invention is principally based on direct drive, and for this reason the modification would change Berrett’s principle of operation. The Examiner respectfully disagrees, as those having ordinary skill in the art would not consider Berrett’s drive system to be “direct drive”. In Berrett, the wheel is not driven directly, but it is driven through numerous intermediate components (belt/chain, pulleys/sprockets, axle, etc.). The presence of the reducing mechanism between the motor and wheel would preclude those having ordinary skill in the art from considering the system as a direct drive.  In Berrett’s disclosure, there is no mention “direct” drive. The modification(s) proposed in the rejection would not change or hinder Berrett’s principle of operation.
Applicant states: “Berrett’s principle of operation is a motorized drive chain 30 connected to the wheel 10 with a direct-drive connection. In this manner, Berrett may drive the wheel 10 forward or backward, based on the rotationally fixed connection of the axle to the wheel and the drive hub. In contrast, Lindsay discloses “freewheel sprockets.” A freewheel sprocket is not a direct-drive system, with the axle, drive gear, and wheel all rotationally fixed, but rather allows for free rotation in one direction.” Applicant’s argument is based off of an assumption that the device disclosed by Berrett is configured to be driven in both forward and reverse directions. Applicant’s argument is not persuasive because Berrett’s disclosure contains no mention of both forward and reverse capabilities. 
Applicant’s further remarks are made with respect to amended claims 8-15. Amendments to the claims necessitated a new ground(s) of rejection. Arguments have been considered but are moot in view of the new ground(s) of rejection. Claims 8-15 have been rejected/addressed, as provided above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMA K FRICK/            Primary Examiner, Art Unit 3618